Case: 16-20157      Document: 00513819720         Page: 1    Date Filed: 01/03/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-20157                                FILED
                                  Summary Calendar                        January 3, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LUIS JORGE HERNANDEZ TAMAYO, also known as Luis Jorge Hernandez,
also known as Luis Hernandez, also known as Luis Jorg Hernandez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CR-571-1


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Luis Jorge Hernandez Tamayo appeals the 23-month sentence he
received following his guilty plea conviction for illegal reentry. He contends
that the district court failed to provide sufficient reasons for imposing a within-
guidelines sentence in light of his request for a downward departure. Because
Hernandez Tamayo did not preserve this objection in the district court, we



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20157     Document: 00513819720     Page: 2   Date Filed: 01/03/2017


                                  No. 16-20157

review for plain error. See United States v. Mondragon-Santiago, 564 F.3d
357, 364 (5th Cir. 2009). He must therefore show a forfeited error that is clear
or obvious and that affects his substantial rights. See Puckett v. United States,
556 U.S. 129, 135 (2009). If Hernandez Tamayo makes such a showing, this
court has the discretion to correct the error but only if it seriously affects the
fairness, integrity, or public reputation of judicial proceedings. See id.
      The district court provided brief but sufficient reasons for imposing the
23-month sentence.     See Rita v. United States, 551 U.S. 338, 358 (2007).
Additionally, nothing in the record indicates that Hernandez Tamayo’s
sentence would have been different if the court had provided more explanation
of its chosen sentence.      See Mondragon-Santiago, 564 F.3d at 363-64.
Accordingly, the judgment of the district court is AFFIRMED.




                                        2